Citation Nr: 0310887	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to January 1970 and from January 1975 to March 1975.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  

REMAND

In January 2003, the Board reopened the veteran's underlying 
claim for service connection, but then undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).   
Specifically, the Board requested that a VA examination be 
conducted to identify any current pulmonary disability and 
ascertain whether any such disability began in or was 
aggravated during the veteran's periods of active duty.  

The veteran underwent a VA pulmonary diseases examination in 
April 2003, and the reports associated with this examination 
have been submitted to the Board.  However, these records 
were received subsequent to the issuance of the last 
statement of the case (in January 2002).  Neither the veteran 
nor his representative have waived RO review of these 
documents, and therefore they must be returned to the RO for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003); see also VAOGCPREC 1-2003 (May 21, 
2003). 

The Board also notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  VA published implementing 
regulations in August 2001, and these were made effective 
from date of the law's enactment.  See 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)) (2002).  The VCAA eliminated the concept 
of a well-grounded claim and redefined VA's obligations to 
notify and assist claimants.  This change in the law applies 
to all claims filed on or after the date of the VCAA's 
enactment, or filed before the date of enactment and not yet 
final as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA potentially apply to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  It is the RO's 
responsibility to ensure that all appropriate notification 
and development required by the VCAA is undertaken in this 
case.

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claim on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.   Review the reports associated with 
the veteran's VA pulmonary diseases 
examination conducted in April 2003.  If 
any report is inadequate for any reason, 
return it to the examining physician for 
appropriate revision. 

3.  Review any other pertinent records 
associated with the claims file following 
the issuance of the statement of the case 
in January 2002.  Thereafter, if the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's claim, to include a summary 
of the evidence (including the reports of 
the April 2003 VA pulmonary diseases 
examination) and discussion of all 
pertinent regulations, (including the 
VCAA).  An appropriate period of time 
should be allowed for response to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


